IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                 August 17, 2016 Session

                                    IN RE PIPER H.

                  Appeal from the Juvenile Court for Shelby County
                        No. Z8283 Dan H. Michael, Judge
                      ___________________________________

                No. W2015-01943-COA-R3-JV – Filed October 5, 2016
                     ___________________________________


This appeal involves a dispute between unmarried parents regarding a residential parenting
schedule for their minor child. Following a hearing, a juvenile court magistrate ordered a
structured parenting schedule permitting Father to exercise parenting time with the child
during the first, third, and fifth weekends of each month. Father requested a rehearing before
the juvenile court judge. The case was reheard, and the juvenile court judge ordered a similar
parenting schedule permitting Father to exercise parenting time during the second, fourth,
and fifth weekends of each month. The juvenile court also ordered Father to pay Mother’s
attorney’s fees in the amount of $3,500. On appeal, Father takes issue with the parenting
schedule and award of attorney’s fees ordered by the juvenile court. Having reviewed the
record and considered the arguments presented, we affirm the juvenile court’s parenting
schedule; however, we vacate the award of attorney’s fees and remand the case to the
juvenile court for a determination as to the amount and reasonableness of the attorney’s fees
incurred.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed in
                     Part, Vacated in Part, and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which BRANDON O. GIBSON
and KENNY ARMSTRONG, JJ., joined.

Bradley C. Ball, Lakeland, Tennessee, for the appellant, C.H.

Tracey P. Malone and Meelad H. Hanna, Memphis, Tennessee, for the appellee, T.M.
                                                 OPINION

                            BACKGROUND AND PROCEDURAL HISTORY

        Petitioner/Appellant C.H. (“Father”) and Respondent/Appellee T.M. (“Mother”) are
the natural parents of the minor child at issue in this case–Piper H., born in June 2013.1
Mother and Father were never married to each other and separated around the time of Piper’s
birth. Father is an active duty pilot in the National Guard and a pilot for FedEx. His
National Guard and FedEx obligations require him to travel roughly 15 days per month, and
his schedule varies from month to month. Mother is a school counselor with a more
traditional work schedule. Both parents reside in Shelby County.

       In July 2013, Father filed a petition in the Shelby County Juvenile Court to be
designated as Piper’s primary residential parent. The petition was heard by a juvenile court
magistrate in September 2013. After the hearing, the magistrate entered written findings
recommending a temporary parenting schedule that allowed Father to exercise parenting time
for two days each week as his work schedule permitted. In November 2013, the magistrate
entered a more detailed temporary parenting schedule that permitted similar flexibility. That
parenting schedule allowed Father to choose eight nights per month to exercise overnight
parenting time as his work schedule permitted so long as he did not interfere with Mother’s
parenting time during the first and third weekends of the month. It also allowed each parent
to choose certain weeks throughout the year to exercise week-long parenting time.

        In April 2014, Father filed a second petition to be designated as Piper’s primary
residential parent. Father alleged that Mother refused to comply with the court’s temporary
orders and attempted to hinder his relationship with the child. He asserted that designating
him primary residential parent would serve Piper’s best interests. At the same time, Father
also filed a petition to be designated as the primary residential parent of his son from a
previous relationship with a different woman–Cannon, born in November 2010. By
agreement of the parties involved, the magistrate heard both petitions on November 12,
2014.2 After the hearing, the magistrate entered written findings and recommendations
ordering that a more structured parenting schedule be implemented despite the logistical
difficulties presented by Father’s variable work schedule. The magistrate ordered that Father
exercise parenting time with Piper from Thursday to Sunday during the first, third, and fifth

1
 In cases involving a minor child, it is this Court’s policy to redact the names of the parties sufficient to
protect the child’s identity.
2
 Although Father’s two petitions were heard together in juvenile court, the cases remain separate. This appeal
concerns Piper only.

                                                     -2-
weekends of each month, on certain holidays, and for extended periods in the summer. The
magistrate also ordered Father to pay Mother’s attorney’s fees in the amount of $3,500. The
magistrate’s findings and recommendations were confirmed and entered by the juvenile court
judge as an order of the juvenile court on December 1, 2014.

       Father timely filed a request for a rehearing before the juvenile court judge.3 The
rehearing occurred on July 30, 2015.

        During the rehearing, Father argued that the magistrate’s structured parenting schedule
would not allow him to enjoy the maximum participation possible in Piper’s life because it
failed to accommodate his variable National Guard and FedEx schedules. Father testified
that he is required to attend training in Georgia one weekend of each month in connection
with his National Guard duties. The specific training weekends for each month are published
in September of the preceding year and typically fall on the first non-holiday weekend of
each month. On those weekends, Father flies to Georgia on Friday night and returns to
Memphis on Monday night. Father testified that although the commanders of his unit had
allowed some flexibility in the past when the training conflicted with his parenting time, he
did not expect that to continue on a long-term basis. In addition to his National Guard duties,
Father testified that he travels approximately 10 to 12 days per month in connection with his
employment as a FedEx pilot. His FedEx schedule varies from month to month and is
usually set by the 25th day of the preceding month. Father testified that FedEx pilots choose
their monthly flight assignments in a bidding process based on seniority. He explained that,
because of seniority, approximately 60% of the other pilots chose their flight assignments
before him thereby limiting his ability to arrange his work schedule around the magistrate’s
structured parenting schedule.

       Father presented four alternative parenting schedules that he maintained would better
accommodate his schedules at both the National Guard and FedEx while allowing both
parents to enjoy the maximum participation possible in Piper’s life. The first proposed
schedule provided that Father would have until the 25th day of each month to choose any 15
days to exercise parenting time during the following month; Mother would have until the end
of the month to veto two of the chosen days. The second proposed schedule provided that
the parents would exercise parenting time on an alternating weekly schedule. The third
proposed schedule provided that Father would have until the 25th day of each month to
choose 15 days to exercise parenting time during the following month but could not choose
any days during the first and third weekends of the month. Finally, the fourth proposed

3
  Tennessee Code Annotated section 37-1-107(d) (2014) permits any party to request a rehearing before a
juvenile court judge of certain matters heard by a magistrate.

                                                 -3-
schedule provided that Father would exercise parenting time during the second, fourth, and
fifth weekends of each month and choose additional days so that he exercised a total of 15
days of parenting time each month. Father suggested that the parents could promote stability
under the proposed schedules by each retaining a right of first refusal to care for Piper in the
event that the other was unavailable and using a common caretaker on occasions when
neither was available. He acknowledged that none of the proposals was likely to provide a
precisely structured parenting schedule but argued that their flexibility would serve Piper’s
best interests by allowing both parents to enjoy the maximum involvement possible in her
life. He insisted that the parties could operate under a flexible parenting schedule if they
worked together and communicated effectively.

        Conversely, Mother expressed a strong preference for the structured parenting
schedule ultimately ordered by the magistrate to the more flexible temporary parenting
schedules that preceded it. She testified that the flexibility of the temporary parenting
schedules made planning difficult each month because she did not know what days Piper
would be with her until after Father chose his parenting days. She explained that, when the
parties operated under the temporary parenting schedule that allowed Father to choose eight
days of parenting time each month, Father failed to notify her of the days he chose until after
the month started on several occasions. Mother also expressed concern with the amount of
communication and collaboration that a flexible parenting schedule would require. She
testified that Father could be aggressive and demanding at times and recounted several
instances in which she felt that he purposefully intimidated her. She insisted that Piper’s best
interests would be served by adopting a parenting schedule that minimized the need for
communication and potential for conflict. She urged the juvenile court to adopt the
magistrate’s parenting schedule, although she did not oppose adjusting Father’s parenting
time to the second, fourth, and fifth weekends of each month to accommodate his National
Guard service.

       Two licensed psychologists also testified at the rehearing. Dr. Jolene Bailey met with
Father prior to the rehearing and reviewed materials that he provided to her. She did not
meet with Mother or Piper. Dr. Bailey opined that, based on her interactions with him,
Father sincerely wanted to be as involved as possible in the lives of his children.
Additionally, she testified that children generally benefit when they have as much
involvement as possible from both parents. Nevertheless, she stated that the foremost goal of
any parenting schedule should be to provide structure and consistency for the child. She
explained that parenting schedules that require additional communication can be problematic
when the parents have a contentious relationship. Dr. Catherine Collins conducted
psychological evaluations of Mother and Father in 2014. Dr. Collins testified that Mother
and Father were both suitable parents but suggested that Piper’s best interests would be
served by implementing a parenting schedule that would be “structured, predictable, and not
                                            -4-
require any negotiation on the part of the parents.” She explained that parenting schedules
that are flexible or provide equal parenting time to each parent require a great deal of
communication and coordination between parents. Dr. Collins testified that, based on her
observation of Mother and Father’s relationship, such a plan would not be appropriate in this
case:

        Q. Okay. And you are saying that no negotiation -- because you witnessed
           when the parties were trying to negotiate on a monthly basis their calendar.

        A. It was worse than not effective. It was conflictual and destructive for
           everyone involved. It would be wonderful if that would change over the
           years; but when I saw them last year, that was not the case. They were not
           able to do that.

       The juvenile court released its findings and conclusions in an order entered on
September 14, 2015. The court ordered that Mother continue to serve as Piper’s primary
residential parent and that Father be permitted to exercise parenting time from Thursday to
Sunday during the second, fourth, and fifth weekend of each month, on certain holidays and
school breaks, and for two extended periods in the summer. Additionally, the court ordered
Father to pay Mother’s attorney’s fees in the amount of $3,500.4 Father filed a timely notice
of appeal to this Court.

                                                  ISSUES

        Father presents the following issues on appeal, restated from his appellate brief:

        1. Whether the juvenile court erred in ordering a residential parenting
           schedule that does not permit Father to enjoy the maximum possible
           participation in the child’s life.

        2. Whether Tennessee Code Annotated section 36-6-106(a), as applied in this
           case, violates the equal protection provisions of the United States
           Constitution and Tennessee Constitution.




4
 In its oral ruling, the juvenile court stated that Mother would be awarded $7,000 for attorney’s fees. In its
written order, however, the juvenile court ordered Father to pay Mother’s attorney’s fees in the amount of
$3,500. “It is well-settled that a trial court speaks through its written orders–not through oral statements
contained in the transcripts[.]” Williams v. City of Burns, 465 S.W.3d 96, 119 (Tenn. 2015).
                                                    -5-
       3. Whether the juvenile court erred in ordering Father to pay Mother’s
          attorney’s fees.

       Mother presents the following issue on appeal, restated from her appellate brief:

       1. Whether Mother is entitled to an award of attorney’s fees incurred as a
          result of this appeal pursuant to Tennessee Code Annotated section 27-1-
          122.

                                   STANDARD OF REVIEW

       Our review of a trial court’s factual findings on appeal is de novo upon the record,
accompanied by a presumption that the trial court’s findings are correct unless the
preponderance of the evidence is otherwise. See Tenn. R. App. P. 13(d); Kendrick v.
Shoemake, 90 S.W.3d 566, 570 (Tenn. 2002). We review a trial court’s resolution of
questions of law de novo, with no presumption of correctness. Kendrick, 90 S.W.3d at 569.

       “There are no hard and fast rules for devising a parenting plan.” Shofner v. Shofner,
181 S.W.3d 703, 716 (Tenn. Ct. App. 2004). The process is fact-driven and requires the
court to carefully weigh numerous considerations. Id. The scope of our review is therefore
limited when considering the details of a residential parenting schedule on appeal. As the
Tennessee Supreme Court has explained:

       Because decisions regarding parenting arrangements are factually driven and
       require careful consideration of numerous factors, trial judges, who have the
       opportunity to observe the witnesses and make credibility determinations, are
       better positioned to evaluate the facts than appellate judges. Thus, determining
       the details of parenting plans is “peculiarly within the broad discretion of the
       trial judge.” “It is not the function of appellate courts to tweak a [residential
       parenting schedule] in the hopes of achieving a more reasonable result than the
       trial court.” A trial court’s decision regarding the details of a residential
       parenting schedule should not be reversed absent an abuse of discretion. “An
       abuse of discretion occurs when the trial court . . . appl[ies] an incorrect legal
       standard, reaches an illogical result, resolves the case on a clearly erroneous
       assessment of the evidence, or relies on reasoning that causes an injustice.” A
       trial court abuses its discretion in establishing a residential parenting schedule
       “only when the trial court’s ruling falls outside the spectrum of rulings that
       might reasonably result from an application of the correct legal standards to the
       evidence found in the record.”

                                             -6-
Armbrister v. Armbrister, 414 S.W.3d 685, 693 (Tenn. 2013) (internal citations omitted).
The abuse of discretion standard “does not permit an appellate court to substitute its
judgment for that of the trial court but “reflects an awareness that the decision being
reviewed involved a choice among several acceptable alternatives[.]” Gonsewski v.
Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011) (quoting Henderson v. SAIA, Inc., 318 S.W.3d
328, 335 (Tenn. 2010)).

                                                   ANALYSIS

                                      Residential Parenting Schedule

       Tennessee courts are guided by statute when crafting parenting plans and residential
parenting schedules. See Tenn. Code Ann. § 36-6-106(a) (2014). Tennessee Code
Annotated section 36-6-106(a) provides that all custody determinations regarding a minor
child should be made based on the best interest of the child. In taking the child’s best interest
into account, however, the statute also directs the court to order an arrangement that “permits
both parents to enjoy the maximum participation possible in the life of the child” consistent
with 14 enumerated factors and any other factors deemed relevant by the court. Tenn. Code
Ann. § 36-6-106(a)(1)–(14).5

5
    Section 36-6-106 provides:

      The court shall consider all relevant factors, including the following, where applicable:

      (1) The strength, nature, and stability of the child’s relationship with each parent, including
      whether one (1) parent has performed the majority of parenting responsibilities relating to the daily
      needs of the child;

      (2) Each parent’s or caregiver’s past and potential for future performance of parenting responsibilities,
      including the willingness and ability of each of the parents and caregivers to facilitate and encourage a
      close and continuing parent-child relationship between the child and both of the child’s parents,
      consistent with the best interest of the child. In determining the willingness of each of the parents and
      caregivers to facilitate and encourage a close and continuing parent-child relationship between the
      child and both of the child’s parents, the court shall consider the likelihood of each parent and
      caregiver to honor and facilitate court ordered parenting arrangements and rights, and the court shall
      further consider any history of either parent or any caregiver denying parenting time to either parent in
      violation of a court order;

      (3) Refusal to attend a court ordered parent education seminar may be considered by the court as a
      lack of good faith effort in these proceedings;

      (4) The disposition of each parent to provide the child with food, clothing, medical care, education and
      other necessary care;

                                                       -7-
       The juvenile court’s order reflects that it considered each of the 14 factors listed in
Section 36-6-106(a). The court found that six of the factors favored Mother, five of the
factors favored neither party, and three of the factors were not applicable.6 Based on its
findings, the court determined that Piper would be best served by residing primarily with


    (5) The degree to which a parent has been the primary caregiver, defined as the parent who has taken
    the greater responsibility for performing parental responsibilities;

    (6) The love, affection, and emotional ties existing between each parent and the child;

    (7) The emotional needs and developmental level of the child;

    (8) The moral, physical, mental and emotional fitness of each parent as it relates to their ability to
    parent the child. The court may order an examination of a party under Rule 35 of the Tennessee Rules
    of Civil Procedure and, if necessary for the conduct of the proceedings, order the disclosure of
    confidential mental health information of a party under § 33-3-105(3). The court order required by §
    33-3-105(3) must contain a qualified protective order that limits the dissemination of confidential
    protected mental health information to the purpose of the litigation pending before the court and
    provides for the return or destruction of the confidential protected mental health information at the
    conclusion of the proceedings;

    (9) The child’s interaction and interrelationships with siblings, other relatives and step-relatives, and
    mentors, as well as the child’s involvement with the child’s physical surroundings, school, or other
    significant activities;

    (10) The importance of continuity in the child’s life and the length of time the child has lived in a
    stable, satisfactory environment;

    (11) Evidence of physical or emotional abuse to the child, to the other parent or to any other person.
    The court shall, where appropriate, refer any issues of abuse to juvenile court for further proceedings;

    (12) The character and behavior of any other person who resides in or frequents the home of a parent
    and such person’s interactions with the child;

    (13) The reasonable preference of the child if twelve (12) years of age or older. The court may hear the
    preference of a younger child upon request. The preference of older children should normally be given
    greater weight than those of younger children;

    (14) Each parent’s employment schedule, and the court may make accommodations consistent with
    those schedules[.]

Tenn. Code Ann. § 36-6-106(a)(1)–(14).
6
 Specifically, the juvenile court found that factors (1), (5), (8), (10), (11), and (14) favored Mother, factors (2),
(4), (6), (7), and (9) favored neither party, and factors (3), (12), and (13) were not applicable.

                                                       -8-
Mother. Father does not take issue with the juvenile court’s findings as they relate to each
factor, nor does he argue that it erred in designating Mother primary residential parent.
Rather, Father contends that the juvenile court erred by failing to “order a custody
arrangement that permits both parents to enjoy the maximum participation possible in the life
of the child[.]” See Tenn. Code Ann. § 36-6-106(a). He suggests that the juvenile court
could have satisfied that statutory directive by: (1) allowing Father to reschedule parenting
time that conflicts with his National Guard service; (2) providing each parent with a right of
first refusal to care for the child when the other parent is unavailable; (3) scheduling Father’s
weekend parenting time with both Piper and Cannon to run from Thursday to Monday;7 or
(4) adopting a parenting plan in which Mother and Father would alternate weeks with Piper.

       Father’s argument suggests that permitting both parents to enjoy the maximum
participation possible in the child’s life should be the court’s primary consideration in
ordering a custody arrangement. That is not the case. The plain language of Section 36-6-
106(a) directs courts to order custody arrangements that allow each parent to enjoy the
maximum possible participation in the child’s life only to the extent that doing so is
consistent with the child’s best interests. Indeed, the General Assembly has expressly
declared that in any proceeding involving custody or visitation of a minor child, the
overarching “standard by which the court determines and allocates the parties’ parental
responsibilities” is “the best interests of the child.” Tenn. Code Ann. § 36-6-401(a) (2014);
see also Armbrister, 414 S.W.3d at 693 (citing Tenn. Code Ann. § 36-6-106(a)); Luke v.
Luke, 651 S.W.2d 219, 221 (Tenn. 1983) (stating that for courts adjudicating child custody
disputes, “the welfare of the child has always been the paramount consideration”).

       Although not expressly stated in its order, the juvenile court clearly determined that a
parenting schedule requiring frequent communication and collaboration by Mother and
Father would not serve Piper’s best interests. Having reviewed the evidence of the vitriolic
relationship between Mother and Father, we agree. Flexible parenting arrangements that
require frequent collaboration can “undermine the psychological well-being of [the] parents”
and expose “[the child] to high levels of parental conflict” when the parents cannot resolve
disputes amicably. Swett v. Swett, No. M1998-00961-COA-R3-CV, 2002 WL 1389614, at
*7 (Tenn. Ct. App. June 27, 2002). Such a custody arrangement requires “a harmonious and
cooperative relationship between both parents” to be successful. Dodd v. Dodd, 737 S.W.2d
286, 290 (Tenn. Ct. App. 1987); see also Jahn v. Jahn, 932 S.W.2d 939, 942 (Tenn. Ct. App.
1996). The record before us clearly demonstrates that Mother and Father have not had that
sort of cooperative relationship in the past. Their efforts to operate under the flexible

7
 The juvenile court’s order permits Father to exercise parenting time with Piper from Thursday to Sunday
during the second, fourth, and fifth weekend of each month. Father exercises parenting time with Cannon from
Friday to Monday during those same weekends.
                                                   -9-
temporary parenting schedules ordered by the magistrate at the outset of this case were,
according to the testimony of Dr. Collins, “destructive for everyone involved.” While Father
remained hopeful at the rehearing that the parties could work together successfully under a
flexible parenting plan, we do not share his optimism. The only conclusion to be drawn from
the record before us is that these parties need a parenting schedule that requires as little
communication and collaboration as possible. We therefore readily reject Father’s
suggestions that we alter the juvenile court’s parenting schedule by allowing Father to
reschedule parenting time that conflicts with his National Guard schedule, by providing a
right of first refusal to care for the child when the other parent is unavailable, or by adopting
an alternating weekly parenting schedule. Each of those suggested alterations would require
increased communication between the parties that would diminish the parenting schedule’s
chances of long-term success. Additionally, we decline to tweak the juvenile court’s
parenting schedule so that Father’s parenting time with both of his children overlaps
completely. Father exercises parenting time with Cannon from Friday to Monday during the
second, fourth, and fifth weekend of each month. The juvenile court’s parenting schedule
permits him to exercise parenting time with Piper from Thursday to Sunday during those
same weekends. Father suggests that the juvenile court could have maximized his
participation in the children’s lives by ordering a parenting schedule that allows him to have
both children from Thursday to Monday during those weekends. While such an arrangement
would maximize Father’s total parenting time with Piper, the juvenile court’s parenting
schedule will allow him to develop an individual relationship with her as well as a shared
relationship with both children. Under the abuse of discretion standard, we are not permitted
to substitute our judgment for that of the trial court when the decision being reviewed
involves a choice among several acceptable alternatives. Gonsewski, 350 S.W.3d at 105.
The parenting schedule ordered by the juvenile court falls squarely within the spectrum of
rulings that could reasonably result from an application of the correct legal standards to the
facts of this case. As such, we find no legal or factual basis for disturbing its decision.

                                        Constitutional Challenge

       In his appellate brief, Father contends that Tennessee Code Annotated section 36-6-
106(a), as applied in this case, violates the equal protection provisions of the United States
Constitution and Tennessee Constitution. Specifically, he argues that factors (1), (2), (5), (6),
(9), and (10) of Section 36-6-106(a) inherently favored Mother because she automatically
took custody of Piper at birth.8 See Tenn. Code Ann. § 36-2-303 (2014) (“Absent an order of
8
 Those factors require the court to consider the child’s relationship with each parent (factor 1), each parent’s
capacity to perform parenting responsibilities (factor 2), the degree to which each parent has been the child’s
primary caregiver (factor 5), the emotional ties between each parent and the child (factor 6), the child’s
relationships with other relatives and involvement with his or her physical surroundings or activities (factor 9),
and the importance of stability in the child’s life (factor 10). Tenn. Code Ann. § 36-6-106(a).
                                                     - 10 -
custody to the contrary, custody of a child born out of wedlock is with the mother.”). As
Mother points out in her appellate brief, however, there is nothing in the record to indicate
that this issue was raised at any point in the juvenile court proceedings. This Court “is a
court of appeals and errors, and we are limited in authority to the adjudication of issues that
are presented and decided in the trial courts[.]” In re Adoption of E.N.R., 42 S.W.3d 26, 31
(Tenn. 2001). Having thoroughly reviewed the record submitted on appeal, we conclude that
Father’s constitutional challenge of Section 36-6-106(a) was neither presented to nor decided
by the juvenile court. Additionally, the Office of the Attorney General must be notified of
any effort to challenge the constitutionality of a Tennessee statute. Tenn. Code Ann. § 29-
14-107(b) (2012); see also Tenn. R. Civ. P. 24.04; Tenn. R. App. P. 32. Nothing in the
record indicates that such notice was provided in this case. In light of the foregoing, we
conclude that this issue has been waived for consideration on appeal.

                                       Attorney’s Fees

        Father contends that the juvenile court judge erred in awarding Mother $3,500 for her
attorney’s fees without hearing proof as to the amount or reasonableness of the attorney’s
fees she incurred. Tennessee courts are vested with the discretion to award attorney’s fees in
child custody cases. Tenn. Code Ann. § 36-5-103(c) (2014). While Section 36-5-103(c)
provides that the attorney’s fees awarded in a child custody case must be “reasonable,” it is
not always necessary that there be a “fully developed record” when the trial court makes an
award of attorney’s fees. Sherrod v. Wix, 849 S.W.2d 780, 785 (Tenn. Ct. App. 1992). In
certain circumstances, the trial court may set the fees of lawyers with or without a prima facie
showing by the requesting party of what a reasonable fee would be. Wilson Mgmt. Co. v.
Star Distrib. Co., 745 S.W.2d 870, 873 (Tenn. 1988). In such cases, the judge may feel that
the proceedings have sufficiently acquainted him or her with the relevant factors to make a
proper award of attorney’s fees without proof or the opinions of other lawyers. Kahn v.
Kahn, 756 S.W.2d 685, 696-97 (Tenn. 1988). Nevertheless, if the trial court is prepared to
fix a reasonable fee without hearing proof, the party being made to pay must be accorded a
fair opportunity to cross-examine the requesting party’s witnesses and present its own
evidence on the issue. Id. at 696 (quoting Wilson, 745 S.W.2d at 873).

        In this case, the juvenile court magistrate ordered Father to pay Mother’s attorney’s
fees in the amount of $3,500. At the rehearing, the only statements made with regard to
attorney’s fees were made in reference to the magistrate’s order. Mother did not present any
evidence to the juvenile court judge to demonstrate the value of the services rendered by her
attorney. It therefore appears from the record that the juvenile court relied solely on the
magistrate’s order as evidence of the reasonable attorney’s fees owed to Mother. However,
the ultimate status of an order entered by a magistrate depends on the subsequent history of
that order. In re Zamorah B., No. M2011-00864-COA-R3-JV, 2013 WL 614449, at *3-4
                                             - 11 -
(Tenn. Ct. App. Feb. 15, 2013). Tennessee Code Annotated section 37-1-107(d) provides
that any party may appeal a magistrate’s order by requesting a de novo hearing before the
juvenile court judge. This Court has interpreted the statute to contemplate a new trial on both
issues of law and fact as if no other trial had occurred. Kelly v. Evans, 43 S.W.3d 514, 515
(Tenn. Ct. App. 2000) (holding that the statute “contemplates a traditional hearing de novo as
in an appeal from a general sessions court to a circuit court”); see also Ware v. Meharry Med.
Coll., 898 S.W.2d 181, 184 (Tenn. 1995) (“The circuit court does not review the general
sessions court’s decision. Rather, it provides the parties an entirely new trial as if no other
trial had occurred and as if the case had originated in the circuit court.”). When a party seeks
review of a magistrate’s decision, the juvenile court must therefore conduct a de novo
hearing and decide the issues without deference to the magistrate’s actions. Because there
was no evidence or discussion of the amount of Mother’s reasonable attorney’s fees, it does
not appear that Father was afforded the opportunity to cross-examine witnesses or present
evidence on the issue during the rehearing. For that reason, we vacate the juvenile court’s
award of attorney’s fees and direct the juvenile court to hold a hearing on remand to
determine the amount and reasonableness of the attorney’s fees incurred. In doing so, the
juvenile court should consider both the hearing before the magistrate judge and the rehearing
before the juvenile court judge.

       Mother requests an award of attorney’s fees incurred on appeal pursuant to the
authority in Tennessee Code Annotated section 36-5-103(c). Litigants are generally expected
to be responsible for their own attorney’s fees in the absence of a statute or contractual
provision providing for the payment of fees. Elliot v. Elliot, 149 S.W.3d 77, 88 (Tenn. Ct.
App. 2004). Section 36-5-103(c) applies to awards of attorney’s fees incurred on appeal and
vests this Court with the authority to award fees and costs in cases involving custody or
support of a minor child. Pippin v. Pippin, 277 S.W.3d 398, 407 (Tenn. Ct. App. 2008).
Nevertheless, there is still no absolute right to such fees. Taylor v. Fezell, 158 S.W.3d 352,
360 (Tenn. 2005). Whether to award attorney’s fees incurred on appeal is a matter within
this Court’s sound discretion. Culbertson v. Culbertson, 455 S.W.3d 107, 158 (Tenn. Ct.
App. 2014). In determining whether to award fees, we consider the ability of the requesting
party to pay his or her own attorney’s fees, the requesting party’s success on appeal, and
whether the appeal was taken in good faith. Shofner, 181 S.W.3d at 719. Having considered
the applicability of those factors to this case, we decline to award Mother’s attorney’s fees on
appeal. Although Mother successfully defended the juvenile court’s parenting arrangement
on appeal, the record does not indicate that she is unable to pay her own attorney’s fees or
that Father’s appeal was taken in bad faith. Accordingly, we hold that each party should bear
the burden of his or her own appellate legal expenses.

       In the alternative, Mother argues that she is entitled to an award of attorney’s fees
incurred in defending a frivolous appeal. By statute, this Court is vested with the discretion
                                           - 12 -
to award damages when we determine that an appeal is frivolous or taken solely for delay.
Tenn. Code Ann. § 27-1-122 (2000). However, the statute must be interpreted and applied
strictly so as not to discourage legitimate appeals. Henderson v. SAIA, Inc., 318 S.W.3d 328,
342 (Tenn. 2010). We do not find that this appeal is frivolous or taken solely for delay. We
therefore also decline to award attorney’s fees on this basis.

                                       CONCLUSION

        The judgment of the juvenile court is affirmed in part and vacated in part, and this
case is remanded to the juvenile court for further proceedings consistent with this Opinion.
The costs of this appeal are taxed one-half to the appellant, C.H., and one-half to appellee,
T.M., for which execution may issue if necessary.



                                                    _________________________________
                                                    ARNOLD B. GOLDIN, JUDGE




                                           - 13 -